             Case 2:19-cr-01458-AM Document 11 Filed 06/26/19 Page 1 of 2




ROAC                I         UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    DEL RIO DIVISION                                  26 AM 10: 17

UNITED STATES OF AMERICA                         §       Cause No.
                                                 §

                                                 §      INDICTMENT
V.
                                                 §

                                                 §      [VIO: COUNT ONE: 21 U.S.C. §
                                                 §      841(a)(1) & (b)(1)(A) and 846, Attempt
SHAWN DEWAYNE JOHNSON                            §      to Possess Cocaine With Intent to
                                                        Distribute.]

THE GRAND JURY CHARGES:
                                                        DR 19 CR 1458
                                          COUNT ONE
                          [21 U.S.C. §   841(a)(1) & (b)(1)(A), and 846]

         On or about May 30, 2019, in the Western District of Texas, Defendant,

                                SHAWN DEWAYNE JOHNSON,

knowingly, intentionally, and unlawfully attempted to possess with the intent to distribute a

controlled substance, which offense involved 5 kilograms or more of a mixture or substance

containing a detectable amount of cocaine, a Schedule II Controlled Substance, in violation of

Title 21, United States Code, Sections 841(a)(1) & (b)(1)(A), and 846.

                                                     A TRUE BILL.


                                                     FOREPERSON

JOHN F. BASH
United States Attorney

BTV  JAES T. WARD
     Assistant United States Attorney
            Case 2:19-cr-01458-AM Document 11 Filed 06/26/19 Page 2 of 2


  SEALED:
  UNSEALED: XX


                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    DEL RIO DIVISION

  COUNTY: MAVERICK                             USAO #: 2019R1 1946
 DATE: JUNE 26, 2019                           MAG. CT. #: DR19-5106M
 AUSA: JAMES T. WARD
 DEFENDANT: SHAWN DEWAYNE JOHNSON
 CITIZENSHIP: USA
                                                           DR 1 9 CR 1458
 INTERPRETERNEEDED: NO            LANGUAGE: ENGLISH
 DEFENSE ATTORNEY: ALBERTO M. RAMON
 ADDRESS OF ATTORNEY: 2500 EL INDIO HIGHWAY,
                                             EAGLE PASS, TX 78852
 DEFENDANT IS: DETAINED           DATE OF ARREST: MAY 30, 2019
 BENCH WARRANT NEEDED: NO
 PROBATION OFFICER: N/A
 NAME AND ADDRESS OF SURETY: N/A
 YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INDICTMENT
OFFENSE: (Code & Description): Count 1 -21 U.S.C.
                                                       §   841(a)(1) & (b)(1)(A), and 846, Attempt
to Possess with intent to distribute Cocaine.
OFFENSE IS A: FELONY
MAXIMUM SENTENCE: 10-life years imprisonment; up
                                                           to $10 million fine; at least 5 years of
sulervised release; $100 special assessment for each count of
                                                              conviction.
PENALTY IS MANDATORY: YES & NO
REMARKS: See above
WTDT-CR-3




                                                                                                      -I
